Citation Nr: 0102392	
Decision Date: 01/29/01    Archive Date: 02/02/01

DOCKET NO.  99-16 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether new and material evidence has been presented or 
secured to reopen a claim of entitlement to service 
connection for residuals of jaw fractures.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his sister


ATTORNEY FOR THE BOARD

William L. Pine, Counsel


INTRODUCTION

The appellant had active service from July 1953 to May 1956.

This appeal is from a December 1998 rating decision of the 
Department of Veterans Affairs (VA) Oakland, California, 
regional office (RO).

In October 2000, the appellant testified at a hearing at the 
Oakland RO before the undersigned member of the Board of 
Veterans' Appeals, who will decide this appeal.  See 
38 U.S.C.A. § 7107(c) (West Supp. 2000).


FINDINGS OF FACT

1.  In April 1997, the RO disallowed service connection for 
residuals of jaw fracture and notified the appellant of the 
decision and of his appellate rights.

2.  The appellant did not initiate an appeal from the April 
1997 disallowance of service connection for residuals of jaw 
fracture within a year of the date of the letter notifying of 
the decision.

3.  Evidence presented or secured since April 1997 does not 
bear substantially on whether the appellant incurred a jaw 
fracture in service or currently has residuals of such 
fracture, and it is not so significant that it must be 
considered to decide the claim fairly.


CONCLUSIONS OF LAW

1.  The April 1997 rating decision denying service connection 
for residuals of jaw fracture is final.  38 U.S.C.A. 
§ 7105(b), (c) (West 1991); 38 C.F.R. §§ 3.160(d), 20.302(a) 
(2000).

2.  Evidence presented or secured since April 1997 is not new 
and material.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Background

The appellant's service medical records are unavailable.  VA 
and The National Personnel Records Center (NPRC) have been 
seeking these records since June 1996, with the most recent 
efforts in November 2000.

NPRC reported in July 1996 that the appellant belongs to the 
group of veteran's whose records were destroyed in a fire at 
the center in July 1973; had his records been located there 
then, they probably burned in that fire.  The NPRC also 
reported that the Surgeon General's Office had no records on 
the appellant.  NPRC informed VA of specific information the 
appellant must provide to enable further searches for records 
from facilities at which the appellant reported treatment for 
his claimed disability.  Specifically, NPRC requested the 
beginning and ending dates of treatment, the specific unit 
designation in the organization to which the appellant was 
assigned at the time of treatment, and the name of the 
facility at which he received treatment.  The appellant 
provided incomplete information on multiple occasions, and 
the NPRC responded on several occasions that no further 
search could be made without the specific information.

In September 1997 and in January 1998, the RO informed the 
appellant that NPRC had been unable to produce any service 
treatment records and that NPRC could not search further 
because he had not provided sufficiently detailed 
information.  In June 1998, the appellant provided 
sufficiently detailed information to permit further search 
for records of treatment at the places and times alleged.

In September 1998, NPRC provided morning reports showing 
movement of personnel, including the appellant as transferred 
for medical reasons from his regular unit to Madigan Army 
Hospital on October 20, 1954, and returning from Madigan Army 
Hospital November 5, 1954.  The reports included no 
information about the diagnosis, treatment, or specific 
medical or dental reason for the transfer.

In November 1998, NPRC reported that the Army Clinical Record 
Library began in 1960, and that that archive includes a few 
records from 1957.  Further follow-up in November 2000 
indicated that no medical, x-ray, or dental records exist for 
the appellant, that none exist from Madigan Army Hospital 
predating the late 1950s, and that no clinical libraries from 
overseas facilities exist predating 1960.

In August 1999, the RO implemented an authorization for 
release of information from two private dental care 
providers, requesting all available treatment records on the 
appellant.  The RO, the same date, notified the appellant by 
letter of the requests and informed him that it was his 
responsibility to ensure VA received the records.

One of the private facilities provided dental records, the 
other did not respond.  In an October 1999 supplemental 
statement of the case (SSOC), the RO reported that one 
provider had not responded to VA's request, and that the 
appellant had a certain amount of time to obtain and submit 
the records.  At the October 2000 hearing, the appellant and 
his representative discussed the absence of certain private 
dental records.  The undersigned held open the hearing record 
for 60 days to permit the appellant to submit the records 
discussed.  He did not submit the records.

In June 1996, the appellant submitted an application for VA 
disability compensation for broken top and bottom jaws, 1953, 
Fort Lewis, Washington.  In a July 1996 statement, the 
appellant reported that he was treated for a broken jaw at 
Fort Lewis, Washington, in 1954.  In June 1996, the RO 
requested the appellant to provide information and evidence 
pertaining to treatment of his claimed condition since 
service, including evidence or current disability.  The RO 
requested and provided forms for the appellant to authorize 
VA to obtain medical information for him.

On VA examination in February 1997, the appellant reported 
that he had teeth pulled in 1954, with fractures of the left 
maxillary sinus and a "jaw fracture" on the right.  He also 
had two strokes, 1972 and 1982, with right-sided facial 
weakness and slurring of speech.  The appellant reported 
right facial pain for the past two and a half months, 
primarily under the right eye over the right maxilla.  He 
stated that his dentist told him his teeth were in good 
shape.  He reported that after an x-ray showed sinus 
infection, his family doctor put him on medication that gave 
some relief from pain.  Currently, the appellant had no 
symptoms referable to his teeth, but he had pain over his 
right eye.  He denied current problems chewing, and stated 
that his jaw felt in good shape.  On examination, there were 
right-sided signs consistent with the stroke.  The jaw 
depressed normally bilaterally and equally.  There was full 
painless range of motion of the jaw and there was no 
temporomandibular joint tenderness.  There was slight 
tenderness over the right upper teeth, primarily the 
incisors, poor dentition with some ridges in place and 
gingivitis diffusely.  December 1996 sinus x-ray studies 
showed chronic sphenoid sinusitis and an old fracture 
deformity of the lateral wall of the left maxillary sinus.

In April 1997, the RO denied service connection for a 
fractured jaw, finding the claim was not well grounded.  The 
RO notified the appellant of the denial, and of his appellate 
rights.  The RO provided the appellant a copy of the rating 
decision.

In August 1997, the appellant submitted a statement to the 
effect that he sustained a broken jaw in treatment at Fort 
Washington in 1954.  In a March 1998 statement, he reported 
that a dentist at the base hospital in Fort Lewis broke his 
jaw on both sides upon pulling out his wisdom teeth on both 
sides in December 1954.  He reported he was then in the 
infantry, Special Forces Service Company.

In December 1998, the RO denied the appellant's claim.  The 
rating decision noted the prior denial in April 1997, and 
that the appellant provided additional information about the 
time and place of his alleged injury in service.  The morning 
reports obtained with the additional information were said to 
show the appellant's assignment to the Medical Hold 
Detachment at Madigan Army Hospital without showing the 
medical reason.  The RO found that there was no evidence the 
appellant had sustained a fracture of the jaw.

January and February 1999 records from Access Dental Service 
show the appellant's existing and missing teeth.  The 
information primarily pertains to the need for a maxillary 
dental prosthesis.  They show a currently one and a half year 
old maxillary stay plate, and that there is adequate 
maxillary denture base, framework, denture teeth, retention, 
soft tissue, hard tissue, and opposing dentition for an 
appliance.  The record further shows the appellant has perio-
type upper moderate bone loss due to periodontitis.

In his August 1999 substantive appeal, the appellant reported 
that his jaw was broken in three places in 1953.

In October 2000 hearing testimony, the appellant's 
representative reported that x-rays revealed that the 
appellant had a fracture of the left maxillary sinus area.  
The representative asserted that the appellant sustained the 
fracture when his teeth were pulled at Madigan Army Hospital 
in 1954.

The appellant testified that he was an inpatient at Madigan 
Army Hospital for two or three months in 1954, during which 
time he had to drink through a straw after wisdom teeth were 
extracted.  He reported the current state of his dentition, 
and that the dentist at Access Dental told him he could not 
have dentures because of bone loss of his jaw.  He reported 
current symptoms of jaw discomfort in cold weather, which he 
said he first experienced in the Army while in Germany.  His 
sister testified that she was much younger than the 
appellant.  She reported that he had complained of jaw pain 
for as long as she could remember, which she felt was 
obviously because of the fracture.



II.  Analysis

As shown in the summary above, VA has exhaustively searched 
for service medical records.  There is no indication in the 
record of any potentially pertinent evidence that is not of 
record, or that VA has not either sought or fully informed 
the appellant of his obligation to submit.  See Graves v. 
Brown, 8 Vet. App. 522, 525 (1996).  Whereas the matter at 
issue is currently in the status of an application to reopen 
a previously disallowed claim, the law does not mandate any 
further notice or assistance to the appellant regarding 
prosecution of his attempt to have his claim reopened.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-2098 (2000) (to be codified at 
38 U.S.C. § 5103A(f)).

When the RO denied the appellant's claim for service 
connection for a jaw fracture in April 1997, and the 
appellant did not appeal within one year of the April 1997 
letter notifying him of each denial, that decision became 
final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§ 3.160(d) (2000).  To reopen the claim, new and material 
evidence must be presented or secured.  38 U.S.C.A. § 5108 
(West 1991).  "The Board does not have jurisdiction to 
consider [the previously adjudicated claim] unless new and 
material evidence is presented, and before the Board may 
reopen such a claim, it must so find."  Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996).  The Board is neither 
required nor permitted to analyze the merits of a previously 
disallowed claim if new and material evidence has not been 
submitted.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).

The RO noted the prior disallowance in the December 1998 
rating decision, but the August 1999 statement of the case 
(SOC) failed to inform the appellant of the law and 
regulation pertaining to the prior final disallowance and 
reopening of a claim for service connection.  See 38 U.S.C.A. 
§ 7105(d)(1)(b) (West 1991).  The SOC addressed the 
underlying substantive law and regulations as they related to 
the facts at issue.  The appellant exercised his right to a 
hearing before the deciding member of the Board, see 
38 C.F.R. § 20.700(a) (2000), at which he was represented.  
See 38 C.F.R. § 20.600 (2000).  The appellant and his 
representative testified on the underlying substance of the 
claim for service connection.  Whereas the appellant has 
presented evidence and made argument on the merits of his 
claim, he suffers no prejudice to his claim by the Board 
addressing the preliminary burden he ought to have had to 
overcome before raising the merits.  VAOPGCPREC 16-92.

In determining whether new and material evidence has been 
presented or secured, no other standard than that articulated 
in the regulation applies to the determination whether 
evidence is new and material.  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).

New and material evidence means evidence 
not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.

38 C.F.R. § 3.156(a) (2000).

The evidence to be reviewed for sufficiency to reopen a claim 
is the evidence submitted since the most recent final denial 
of the claim on any basis.  Evans v. Brown, 9 Vet. App. 
273(1996).  Thus, evidence submitted since April 1997 is of 
concern for the purpose of reopening this claim.  For the 
purpose of determining whether evidence is new and material, 
its credibility is presumed.  Justus v. Principi, 3 Vet. App. 
510 (1992).

The regulation does not identify the qualities evidence must 
have to be "so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a).  At the least, it is reasonable to require 
evidence submitted since April 1997 to "contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it will not 
eventually convince the Board to alter its ratings 
decision."  Hodge, 155 F.3d at 1363.

The appellant's statements and testimony are not new 
evidence.  Once he reported that he sustained a broken jaw in 
service, as he did in June and July 1996, and to the February 
1997 VA examiner, subsequent restatements were cumulative.  
Cumulative evidence is not new evidence.  38 C.F.R. 
§ 3.156(a).

The Army morning reports and the Access Dental Service 
records are new evidence.  They do not contribute to a more 
complete picture of the circumstances surrounding the origin 
of the alleged disability, for several reasons.  First, the 
service morning reports do not corroborate the specific 
contention that the appellant had teeth pulled in service, 
let alone that he sustained a broken jaw, or multiple jaw 
fractures, during such a procedure.  Second, the Access 
Dental Service records do not show the existence of the 
claimed fractures, or of residuals of fractures.  They merely 
corroborate that the appellant is missing certain teeth, 
which was shown in the February 1997 VA examination, and was 
not at issue in the case.  Otherwise, the evidence shows only 
current bone loss due to periodontitis; it does not show 
residuals of a fracture or fractures of the jaw.  It is 
essentially adverse to the assertion that the appellant has 
current residuals of jaw fracture, and evidence adverse to a 
claim cannot be new and material to reopen that claim.  
Villalobos v. Principi, 3 Vet. App. 450 (1992).

Finally, the October 2000 testimony is not new to the extent 
it reiterates the basic assertions of the claim.  The 
representative's testimony that the old maxillary sinus 
fracture shown in the February 1997 report was sustained in 
service seeks to proffer the representative's opinion as 
medical evidence.  The representative has not shown that he 
has medical expertise.  Consequently, he cannot proffer his 
opinion as material evidence regarding matters that require 
medical expertise to render an opinion material, such as 
whether the old fracture of the maxillary sinus is 45 years 
old, is a fracture of the jaw, is related to the extraction 
of teeth, or is related to any symptoms the appellant now 
reports.  Espiritu v. Derwinski, 2 Vet App. 492 (1992).  
38 C.F.R. § 3.156(a).  The appellant's sister reported her 
recollection of the appellant's complaints, but she did not 
state her age or provide any date against which to evaluate 
whether her testimony provided a more complete picture of the 
circumstances of the onset of the alleged disability.  Hodge, 
155 F.3d 1356.  Absent any information with which to evaluate 
the significance of the testimony, it would defy reason to 
deem it so significant that the claim must be reopened 
because of it.  38 C.F.R. § 3.156(a).

In short, the evidence submitted since April 1997 does not 
satisfy any of the criteria of new and material evidence.  
Id.  The claim may not be reopened.  38 U.S.C.A. § 5108 (West 
1991).


ORDER

Whereas new and material evidence has not been presented or 
secured to reopen a claim of entitlement to service 
connection for residuals of jaw fractures, the appeal is 
denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 

